            Case 2:21-cv-01668-CMR Document 8 Filed 09/15/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AQUIL K. CARR,                              :
     Plaintiff,                             :
                                            :
       v.                                   :       CIVIL ACTION NO. 21-1668
                                            :
CITY OF PHILADELPHIA,                       :
     Defendant.                             :

                                            ORDER

       AND NOW, this 15th day of September 2021, upon consideration of Plaintiff Aquil K.

Carr’s Amended Complaint (ECF No. 6) it is ORDERED that:

       1.      The Amended Complaint is DISMISSED WITHOUT PREJUDICE for the

reasons in the Court’s Memorandum.

       2.      Carr may file a second amended complaint within thirty (30) days of the date of

this Order. Any second amended complaint must identify all defendants in the caption of the

second amended complaint in addition to identifying them in the body of the second amended

complaint and shall state the basis for Carr’s claims against each defendant. The second

amended complaint shall be a complete document that does not rely on the initial Complaint,

Amended Complaint, or other papers filed in this case to state a claim. When drafting his second

amended complaint, Carr should be mindful of the Court’s reasons for dismissing the claims in

his Amended Complaint as explained in the Court’s Memorandum. Upon the filing of a second

amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       3.      The Clerk of Court is DIRECTED to send Carr a blank copy of this
            Case 2:21-cv-01668-CMR Document 8 Filed 09/15/21 Page 2 of 3




Court’s current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Carr may use this form to file his second amended

complaint if he chooses to do so. 1

       4.      If Carr does not wish to amend and instead intends to stand on

his Amended Complaint as originally pled, he may file a notice with the Court within thirty (30)

days of the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Amended Complaint,”

and shall include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232

(3d Cir. 2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with

the district court asserting his intent to stand on the complaint, at which time an order to dismiss

the action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d

Cir. 1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that

the district court did not abuse its discretion when it dismissed with prejudice the otherwise

viable claims . . . following plaintiffs’ decision not to replead those claims” when the district

court “expressly warned plaintiffs that failure to replead the remaining claims . . . would result in

the dismissal of those claims”).

       5. If Carr fails to file any response to this Order, the Court will conclude that Carr

intends to stand on his Amended Complaint and will issue a final order dismissing this case. 2

See Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may


1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.
2
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
          Case 2:21-cv-01668-CMR Document 8 Filed 09/15/21 Page 3 of 3




be inferred from inaction after issuance of an order directing him to take action to cure a

defective complaint).

                                              BY THE COURT:

                                              /s/ Cynthia M. Rufe

                                              CYNTHIA M. RUFE, J.




App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
